Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shoaib Mithani on 5/6/2022.

The application has been amended as follows: 
The claims have been amended as follows:
1.  (Currently Amended) An electric distributed propulsion system, the system comprising:
a plurality of motors controlled by speed, wherein the plurality of motors comprise a first pair of motors and a second pair of motors;
an input control connected to the plurality of motors to provide control to the plurality of motors to produce a desired net thrust; 
a logic connected to the input control and the plurality of motors, the logic for controlling the plurality of motors with different rotational speeds to achieve the desired net thrust and to avoid a motor speed condition by operating the first pair of motors in a first direction and operating the second pair of motors in a second direction;
wherein the electric distributed propulsion system is an anti-torque system in a helicopter;
wherein the motor speed condition comprises at least one of:
a speed dead band of the plurality of motors;
separating a tonal frequency of each of the plurality of motors by varying the rotational speed of each of the plurality of motor’s speed to achieve a preferred overall acoustic signature;
a resonant frequency of the plurality of motors; and
a resonant frequency of a structure connected to the plurality of motors.

2.  (Currently Amended) The system of claim 1, wherein none of the plurality of motors is operated at a motor speed within the speed dead band 

3.  (Currently Amended) The system of claim 1, wherein one or more of the plurality of motors is operated at a first rotational speed that is different from the motor speed condition and another one or more of the plurality of rotors is operated at a second rotational speed that is different from the motor speed condition 

4.  (Canceled)

5.  (Canceled)

6.  (Currently Amended) A helicopter, the helicopter comprising:
a main rotor;
an anti-torque system comprising a plurality of rotors that are individually controlled by motor speed of associated motors, wherein the plurality of rotors comprise a first pair of rotors and a second pair of rotors;
an input control connected to the associated motors to provide control to the plurality of rotors to produce a desired net thrust; and
a logic connected to the input control and the associated motors, the logic for controlling rotational speed of the plurality of rotors to achieve the desired net thrust and to avoid a motor speed condition by operating the first pair of rotors in a first direction and operating the second pair of rotors in a second direction;
wherein the motor speed condition comprises at least one of:
a speed dead band of the associated motors;
separating a tonal frequency of each of the plurality of rotors by varying the rotational speed to achieve a preferred overall acoustic signature;
a resonant frequency associated with the plurality of rotors; and
a resonant frequency of a structure connected to the plurality of rotors.

7.  (Currently Amended) The helicopter of claim 6, wherein none of the plurality of rotors is operated at a motor speed within the speed dead band 

8.  (Currently Amended) The helicopter of claim 6, wherein one or more of the plurality of rotors is operated at a first rotational speed that is different from the motor speed condition and another one or more of the plurality of rotors is operated at a second rotational speed that is different from the motor speed condition 

9.  (Canceled)

10.  (Canceled)

11.  (Canceled) 

12.  (Canceled) 

13.  (Canceled) 

14.  (Canceled) 

15.  (Canceled)
 
16.  (Canceled) 

17.  (Canceled) 

18.  (Canceled) 

19.  (Canceled) 

20.  (Canceled) 

21.  (New) A helicopter comprising:
a main rotor;
an anti-torque system comprising a plurality of rotors that are individually controlled by motor speed of associated motors, wherein the plurality of rotors comprise a first pair of rotors and a second pair of rotors;
an input control connected to the associated motors to provide control to the plurality of rotors to produce a desired net thrust; 
a logic connected to the input control and the associated motors, the logic for controlling rotational speed of the plurality of rotors to achieve the desired net thrust and to avoid a motor speed condition by operating the first pair of rotors in a first direction and operating the second pair of rotors in a second direction; and
wherein the motor speed condition comprises a speed dead band of the associated motors.

22.  (New) The helicopter of claim 21, wherein none of the plurality of rotors is operated at a motor speed within the speed dead band.

23.  (New) The helicopter of claim 21, wherein one or more of the plurality of rotors is operated at a first rotational speed that is different from the motor speed condition and another one or more of the plurality of rotors is operated at a second rotational speed that is different from the motor speed condition.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US Pre-Grant Publication No. 2020/0385112 to Brunetti et al. ("Brunetti") is considered the nearest prior art. Brunetti teaches an anti-torque tail rotor system having four rotors (17 and 25). The three rotors 25 are configured to rotate in a single direction, as would be clear to a person of ordinary skill in the art owing to the asymmetric shape of rotor blades 27 best seen in fig. 3 (note: one of ordinary skill in the art would also understand the triangle-shaped rotors of figs. 4 and 8 to be schematic representations of the rotor blades used for illustrative purposes, and not an actual real world rotor blade design). By contrast, rotor 17 is disclosed as being capable of rotating in either direction during operation, this ability being essential to the inventive concept of Brunetti, where it is readily apparent to a person of ordinary skill that the symmetric rotor blades 19 (best seen in fig. 3) have essentially the same aerodynamic properties regardless of the direction of rotation (i.e. rotor blades 19 possess a fairly straight leading edge regardless of direction, whereas rotor blades 27 would possess a distinctly convex leading edge if rotating clockwise in fig. 3 and a distinctly concave leading edge if rotating counter-clockwise). As such, Brunetti does not teach operating pairs of rotors such that a first pair rotates in the opposite direction as the second pair.
Furthermore, it would perhaps be obvious to a person of ordinary skill in the art to replace one of the unidirectional rotors 25 with a bidirectional rotor 17, in order to provide the tail rotor with the sort of failsafe redundancy common in aeronautics. However, even if this were the case, it would not have been obvious to modify the control laws of Brunetti to control the rotors in pairs. Rather, a person of ordinary skill in the art would rotate the additional rotor 17 in the same direction as remaining rotors 25 until a failure occurred in the original rotor 17, and would only begin controlling additional rotor 17 to rotate in an opposite direction after such a failure, with neither scenario giving rise to controlling pairs of rotors in opposite directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/6/2022